In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                              _________________
                               NO. 09-14-00499-CV
                              _________________


                        IN RE NABORS DRILLING USA, L.P.

________________________________________________________________________

                               Original Proceeding
________________________________________________________________________

                            MEMORANDUM OPINION

      Nabors Drilling USA, L.P. filed a petition for writ of mandamus and a

motion to stay a trial that is scheduled to commence on December 8, 2014, in the

136th District Court of Jefferson County, Texas. We deny the petition and motion

for temporary relief.

      Nabors moved for summary judgment in a wrongful death suit filed by the

real parties in interest, Justin Burnett individually and as representative of the

Estate of Scottie Wayne Burnett, Gordy Ray Burnett, and Virginia Dale Burnett.

Burnett’s summary judgment response included affidavits by two of Nabors’s

former employees. Nabors objected to the affidavits on evidentiary grounds and on

                                        1
 
 
 




the ground that the workers’ testimony had not been adequately disclosed during

the discovery process. Finding that Burnett complied with Nabors’s request for

disclosure and established good cause for any late supplementation, the trial court

overruled Nabors’s objections to the affidavits and denied the motion for summary

judgment on October 31, 2014. See Tex. R. Civ. P. 166a; see also Tex. R. Civ. P.

194.2(e).

      Nabors contends the trial court abused its discretion and asks this Court to

order the trial court to vacate its order of October 31, 2014, and compel the trial

court to sustain the objections, grant summary judgment for Nabors, and dismiss

the claims with prejudice.

      After examining the mandamus petition and record, we determine that the

relator is not entitled to the relief sought. Accordingly, we deny the petition for

writ of mandamus and motion for temporary relief. See Tex. R. App. P. 52.8(a).

      PETITION DENIED.

                                                         PER CURIAM


Submitted on November 19, 2014
Opinion Delivered November 20, 2014

Before McKeithen, C.J., Kreger and Horton, JJ.




                                        2